Citation Nr: 0414134	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to an effective date prior to June 7, 1996, 
for the grant of service connection for a cyclothymic 
disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to March 
1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 decision of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In October 1999, 
the Board denied entitlement to service connection for low 
back and neck disorders and remanded the issue of entitlement 
to service connection for a psychiatric disorder for further 
evidentiary development.  

In August 2000, the Board found the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
well grounded and remanded the issue to the RO for further 
evidentiary development.  The veteran thereafter appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In February 2001, the Court vacated the Board's October 1999 
decision to the extent that it denied entitlement to service 
connection for low back and neck disorders and remanded these 
issues to the Board for further development.  In September 
2001, the Board remanded these issues to the RO for further 
evidentiary development.  

In a May 2003 rating decision, the RO granted service 
connection for a cyclothymic disorder, effective from June 7, 
1996.  As that decision constituted a complete grant of the 
prior claim of entitlement to service connection, that claim 
is no longer in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Notably, however, the veteran 
thereafter perfected an appeal as to the effective date 
assigned by the RO, in the May 2003 rating decision, for her 
cyclothymic disorder.  Therefore, the issues on appeal are as 
stated on the first page of this decision.

On appeal the veteran has raised the issue of entitlement to 
service connection for post traumatic stress disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
a low back disorder is attributable to the veteran's military 
service.

2.  The preponderance of the evidence is against finding that 
a neck disorder is attributable to the veteran's military 
service.

3.  The veteran's original claim for service connection for a 
psychiatric disorder was received on June 7, 1996, more than 
one year after her separation from service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
military service; and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).

2.  A neck disorder was not incurred in or aggravated by 
military service; and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.

3.  The criteria for an effective date earlier than June 7, 
1996, for service connection for a cyclothymic disorder have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Subsequently, VA 
issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the information and 
evidence needed to substantiate and complete the claims.  See 
rating decision dated in December 1996; statements of the 
case issued in February 1997 and September 2003; supplemental 
statements of the case issued in April 1999, May 2003, and 
January 2004; VA letters dated in October 1996, and the Board 
remand dated in September 2001.  VA also notified her that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  See VA letters dated in 
November 2001, February 2002, April 2002, and August 2002.  
In November 2001, she was advised that it was her 
responsibility to help VA secure all evidence necessary to 
support her claim.  VA, in the November 2001, February 2002, 
and August 2002 letters, also specifically notified the 
veteran of the VCAA.  

As to the claim for an earlier effective date for the grant 
of service connection for a cyclothymic disorder, all the 
above notices came before the May 2003 rating decision.  Id.  
Therefore, the Board finds that the duty to notify the 
veteran of the necessary evidence needed to substantiate her 
claims as well as whose duty it was to obtain that evidence 
has been fulfilled.  VAOPGCPREC 8-03; 69 Fed.Reg. 25180 
(2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and her post-service 
VA treatment records have been associated with the claims 
file.  The record on appeal also shows VA obtained and 
associated with the record all of her identified private 
medical records as well as her records on file with the 
Social Security Administration.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was asked to advise VA if there 
were any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  See, e.g., VA letter dated in November 2001.  
She was also advised what evidence VA had requested, and 
notified in the statements of the case,  supplemental 
statements of the case, and written correspondence what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Moreover, the claimant 
was notified of the need for a VA examination, and one was 
conducted in November 2002.  

As to the claim that current back and necks disorders were 
caused by a November 1974 motorcycle accident while at 
Kessler Air Force Base, the RO requested, on a number of 
occasions, her records from Kessler Air Force Base, contacted 
the local police department and requested the accident report 
that was prepared in connection with the accident, and 
contacted the person she reported was driving the motorcycle 
at the time of the accident.  In turn, Kessler Air Force Base 
notified the RO in January 2001 that they did not have any 
other records of the veteran.  The Biloxi police notified the 
RO in July 2002 that the accident report was no longer 
available and any additional search would require the 
accident report number.  Finally, the witness, in an April 
1997 letter to the RO, reported that he did not remember the 
veteran.  The RO notified the veteran of the above 
discoveries and asked her to file any alternative records she 
had in her possession to substantiate her claim.  See, e.g., 
VA letter dated in February 2002.  These letters once again 
advised the veteran that it was ultimately her responsibility 
to obtain these records.  However, a review of the record on 
appeal does not show that the veteran submitted additional 
pertinent records.  In view of the foregoing, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) because the service connection claims 
on appeal began years before the enactment of the VCAA, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Service Connection Claims

The veteran contends that current low back and neck disorders 
were caused by a 1974 motorcycle accident while at Kessler 
Air Force Base.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Likewise, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board notes that not 
only are service medical records negative for complaints, 
diagnoses, or treatment for either neck or low back disorders 
but the record on appeal does not contain competent evidence 
of a relationship between current low back and neck disorders 
and events in service or an injury or disease incurred 
therein.  

The record on appeal does not show post-service complaints 
and/or treatment for low back pain since 1978 and neck pain 
since 1994.  As to the low back disorder, the diagnoses 
included low back strain, acute back pain, lumbosacral spine 
pain, and/or first-degree spondylolisthesis.  Since at least 
1993 the diagnosis for both the low back and neck disorders 
has been degenerative disc disease.  In light of the 
foregoing, the Board finds that the post-service record is 
negative for complaints, diagnoses, or treatment for either a 
neck or a low back disorder until years after service.  
Moreover, the record on appeal does not show a continuity of 
either adverse neck or lumbar symptomatology from the time of 
the veteran's separation from military service to the 
present.  38 C.F.R. § 3.303(d).

Next, as to competent evidence addressing the origins or 
etiology of the veteran's current disabilities, post-service 
medical records note that low back problems were caused by 
postservice March 1978 and September 1980 work injuries.  
(See treatment records from Gaston Orthopedic Clinic dated in 
March 1978 and September 1980.)  Other records noted that her 
low back disorder was of unknown etiology.  (See treatment 
record from Charlotte Orthopedic Specialists dated in July 
1994.)  Still other medical records reported that the 
veteran's problems were psychophysiologic in origin (see 
treatment record from Gaston Orthopedic Clinic dated in June 
1994).  Finally, at the November 2002 VA examination 
conducted for the specific purpose of ascertaining the 
origins of the veteran's low back and neck disorders, the 
examiner opined, after a review of the record on appeal and 
an examination that showed a normal lumbar and cervical 
spine, opined that current disorders were not due to military 
service.  Specifically, the examiner wrote that he: 

did not find evidence to any likelihood 
that the presently diagnosed back or neck 
disorder was related to the in-service 
motorcycle accident or otherwise to the 
service subsequently.  ...  The evidence 
did include some degenerative change on 
the x-ray of her cervical spine in the 
record, this is mild based on MRI 
imaging.  The evidence in the file on MRI 
on her low back was not convincing of any 
disorder from the report read by this 
examiner.

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that an April 1995 treatment record from 
Gaston-Lincoln noted that the veteran had a documented 
history of degenerative disc disease of the neck and back 
since 1993.  While subsequent records show a diagnosis of 
degenerative joint disease the post service medical evidence 
does not show radiological evidence of arthritis in either 
the lumbar or cervical spine until more then one year after 
her separation from military service.  Therefore, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 are of no 
help to her.  

While the Board recognizes that the appellant is competent to 
describe visible symptoms or manifestations of a disease or 
disability during and after service, Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992), she is not shown to be 
competent to provide a medical diagnosis or medical nexus 
evidence.  Id.  Therefore, her statements do not act as 
probative evidence as to the issues on appeal.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has either a 
neck disorder or a low back disorder due to military service.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  In view of 
the foregoing, the Board finds that the weight of the 
evidence is against the veteran's claims of entitlement to 
service connection for a neck disorder and a low back 
disorder.  

The Earlier Effective Date Claim

The veteran claims entitlement to an earlier effective date 
for the grant of service connection for a cyclothymic 
disorder dating back to the date of her separation from 
military service in March 1975. 

In general, the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation  Id.  

In this case, the veteran separated from military service in 
March 1975.  Her original claim of entitlement to service 
connection for a psychiatric disorder was received on June 7, 
1996, and she was awarded service connection by a May 2003 
rating decision effective June 7, 1996.  

While the veteran in August 1994 filed with the RO a 
statement in support of claim and a VA Form 21-526, 
Application for Compensation or Pension, this earlier 
application only claimed entitlement to service connection 
for residuals of a head and knee injuries as well as for 
bruises and contusions, and for a kidney disorder as a result 
of a motorcycle accident and/or being physically abused while 
in military service.  Entitlement to benefits based on a 
service incurred cyclothymic disorder was not claimed.  While 
the RO received letters from the veteran in May 1995, July 
1995, December 1995, January 1996, this correspondence did 
not raise the issue of entitlement to service connection for 
a psychiatric disorder.  Rather the first claim for a 
psychiatric disorder is presented in a letter signed in March 
1996 but not received by VA prior to June 7, 1996.  In May 
1995, the RO received from the veteran a March 1995 Social 
Security Administration decision showing that the veteran was 
awarded disability benefits in July 1993 because of 
psychiatric problems, including a somatoform disorder, but 
that evidence did not express an intention to pursue a claim 
of entitlement to service connection for a cyclothymic 
disorder.  

The Board concedes that service medical records show 
complaints and/or treatment for psychiatric problems, 
including a suicide gesture, and post service records show 
that she was diagnosed with a psychiatric disorder as early 
as May 1979 (see private treatment records from Gaston-
Lincoln, received by the RO in January 1999).  

Nonetheless, since her claim was received more than one year 
after her separation from service, the effective date of the 
award must be the date of receipt of claim.  The RO correctly 
awarded service connection effective from the date of receipt 
of the veteran's claim; therefore, the appeal must be denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for neck and low back 
disorders is denied.

An effective date prior to June 7, 1996, for a grant of 
entitlement to service connection for a cyclothymic disorder, 
is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



